department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list seta mats taxpayer a f amount d amount e ' investment firm v ira y plan t account x account y circuit courta form sdollar_figure dear in letters dated date as supplemented by correspondence dated date and date and date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a became entitled to a direct_rollover of a distribution from her former husband’s account x in plan t into taxpayer a’s account y in plan t as a result of a qualifying retirement benefits order dated issued by circuit_court a as a result of circuit_court a’s order amount d was removed from account x and after percent was withheld for federal taxes taxpayer a received the difference amount e taxpayer a relied upon advice received from her attorney which indicated that pursuant to the property settlement agreement incident to her divorce her former husband was to pay the taxes on the distribution of her awarded portion of husband’s account x balance in plan t but in fact the qualifying retirement benefits order issued by circuit_court a specified a direct_rollover into taxpayer a’s existing plan t account account y to taxpayer a’s former husband with copies to however unknown to taxpayer a until shortly before she submitted this ruling_request to the internal_revenue_service the plan t administrator had issued a copy of a letter of instructions and an attachment waiver of tax notice period for plan t civilian account form dated taxpayer a and to taxpayer a’s attorneys which informed taxpayer a of certain time- sensitive elections needed in order for the plan t administrator to comply with the terms of circuit_court a’s order if taxpayer a’s attorney received this letter she never discussed it with or forwarded it to taxpayer a in addition taxpayer a has represented that she never received the letter the plan t administrator never received a response to the letter and pursuant to plan t terms and applicable_plan t regulations issued the net check amount e described above during october to taxpayer a rather than directly rolling it over to account y thus without the benefit of plan t’s instructional letter and with confusing tax_advice from her attorneys to the effect that her former husband was required to pay all taxes on the plan t distribution taxpayer a did not realize that she had a 60-day deadline to meet in order to effectuate a rollover of the plan t distribution into an individual_retirement_arrangement ira set up and maintained in her name it was not until taxpayer a began working on her calendar_year ' realized she was liable for the federal taxes on the distribution which occurred as a result of the circuit_court a order federal income taxes that she _ taxpayer a contributed the proceeds of the october the total plan t distribution amount d into ira y with investment firm v on check amount e with additional personal funds such that the amounts equaled after many discussions with her attorneys taxpayer a realized she had received no correct guidance on the federal_income_tax consequences of her failed rollover subsequently on furthermore shortly after discovering that she had to take corrective action with respect to the october plan t distribution check and after her attorneys proved unable to assist her taxpayer a sought assistance from a representative of the internal_revenue_service this request for letter_ruling followed shortly thereafter based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt - trusts to eligible retirement plans including iras sec_401 a a of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and be paid in such ii specifies the eligible_retirement_plan to which such distribution is to form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira code sec_402 provides that except as provided in subparagraph b sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a demonstrates a failure on her part to satisfy the requirements of code sec_402 which stemmed from her reliance on her attorneys to take all necessary steps to insure that all amounts issued as a result of the circuit_court a order were directly transferred to account y as a tax-deferred direct_rollover taxpayer a’s attorneys provided conflicting advice which confused taxpayer a taxpayer a did not either fully appreciate the language of the circuit_court a order or the implications of her failure to roll over her plan t distribution until she contacted the internal_revenue_service furthermore taxpayer a did not receive documentation from the administrator of plan t which would have advised her of the time limitations within which a rollover of a plan t distribution must be made to an ira thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a's date rollover_contribution of amount d into ira y as a valid rollover within the meaning of code sec_402 this letter_ruling that plan t is qualified within the meaning of code sec_401 it also assumes that taxpayer a’s ira referenced herein is described in code sec_408 finally it assumes that the circuit_court a order referenced herein is a qualified_domestic_relations_order within the meaning of code sec_414 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact’ i d at please address all correspondence to se t ep ra t3 sincerely yours pan vfl rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
